Case 2:20-cv-00132-GZS Document 22 Filed 03/22/21 Page 1 of 1              PageID #: 566




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

  LINDA J. BOWLER,                          )
                                            )
                       Plaintiff,           )
         v.                                 )      No. 2:20-xc-00132-GZS
                                            )
  ANDREW M. SAUL, Commissioner              )
  Of Social Security,                       )
                                            )
                       Defendant.           )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 21) filed March 5, 2021, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Administrative Decision is hereby

  VACATED and the matter is REMANDED for further proceedings.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 22nd day of March, 2021.
